DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 11-15, 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-16 and 19-20 of U.S. Patent No. 11,438,876. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a corresponding technology of sidelink multi-antenna transmission and reception.
Regarding claim 1 11,438,876 discloses a method comprising:
receiving (claim 7; discloses the receiving side of the method) during a slot: sidelink data over multiple antenna ports, wherein the sidelink data is scheduled by sidelink control information received during the slot (claim 1); and the sidelink control information, wherein a rank number used for the sidelink data is a same rank number used for transmission of the sidelink control information (claim 1).
Regarding claim 2 11,438,876 discloses the method of claim 1, wherein the receiving comprises: receiving via overlapping time resources in non-overlapping frequency resources within the slot: the sidelink control information (claim 2); and a first part of the sidelink data (claim 2); and receiving via nonoverlapping time resources a second part of the sidelink data (claim 2).
Regarding claim 3 11,438,876 discloses the method of claim 1, further comprising, receiving a cyclic delay value in the sidelink control information (claim 3).
Regarding claim 4 11,438,876 discloses the method of claim 3, wherein the cyclic delay value is less than a cyclic prefix length of the slot (claim 4).
Regarding claim 5 11,438,876 discloses the method of claim 3, wherein the sidelink control information is received via a sidelink control channel (claim 5).
Regarding claim 6 11,438,876 discloses the method of claim 3, wherein the sidelink data is received via a sidelink shared channel (claim 6).
Regarding claim 7 11,438,876 discloses the method of claim 1, wherein the receiving comprises receiving: the sidelink control information via a first part of nonoverlapping time resources (claim 10); and sidelink data via a second part of overlapping time resources (claim 10).
Regarding claim 11 11,438,876 discloses a wireless device comprising: one or more processors (claim 11); and memory storing instructions that, when executed by the one or more processors (claim 11), cause the wireless device to: receive (claim 16; receiving by a UE) during a slot: sidelink data over multiple antenna ports, wherein the sidelink data is scheduled by sidelink control information received during the slot (claim 11); and the sidelink control information, wherein a rank number used for the sidelink data is a same rank number used for transmission of the sidelink control information (claim 11).
Regarding claim 12 11,438,876 discloses the wireless device of claim 11, wherein the instructions to receive during the slot, when executed by the one or more processors, further cause the wireless device to: receive via overlapping time resources in non-overlapping frequency resources within the slot: the sidelink control information; and a first part of the sidelink data (claim 12); and receive via nonoverlapping time resources a second part of the sidelink data (claim 12).
Regarding claim 13 11,438,876 discloses the wireless device of claim 11, wherein the instructions, when executed by the one or more processors, further cause the wireless device to receive a cyclic delay value in the sidelink control information (claim 13).
Regarding claim 14 11,438,876 discloses the wireless device of claim 13, wherein the cyclic delay value is less than a cyclic prefix length of the slot (claim 14).
Regarding claim 15 11,438,876 discloses the wireless device of claim 13, wherein the sidelink control information is received via a sidelink control channel (claim 15).
Regarding claim 17 11,438,876 discloses the wireless device of claim 11, wherein the instructions to receive during the slot, when executed by the one or more processors, further cause the wireless device to receive: the sidelink control information via a first part of nonoverlapping time resources (claim 19); and sidelink data via a second part of overlapping time resources (claim 19).
Regarding claim 20 11,438,876 discloses a system comprising: a base station comprising: one or more first processors (claim 20); and first memory storing first instructions that, when executed by the one or more first processors, cause the base station to transmit a configuration message comprising one or more candidate rank numbers (claim 20); and a wireless device comprising: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the wireless device to: receive during a slot: sidelink data over multiple antenna ports, wherein the sidelink data is scheduled by sidelink control information received during the slot (claim 20); and the sidelink control information, wherein a rank number of the one or more candidate rank numbers that is used for the sidelink data is a same rank number used for transmission of the sidelink control information (claim 20).

Allowable Subject Matter
Claims 1-20 are allowed over the prior art.
This application is a Continuation of USPN 11,438,876. The language of the claims is similar to the allowable language of the parent case. Thus, the claims are allowable for similar reasons as the parent case.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2018/0145818 to Choi et al. – which discloses  a new radio PDSCH using the same transmission scheme as a new radio PDCCH (pp. 0484).
US PGPUB 2017/0264414 to Fréberg Olsson et al. – that discloses transmitting a data channel (rPDCH) transmitted with the same rank as the demodulation reference signal (pp. 0054).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466

/JAE Y LEE/Primary Examiner, Art Unit 2466